In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Rudolph, J.), entered October 12, 2004, which denied their motion, among other things, to strike the answer or compel the defendants to comply with the demand for a bill of particulars and notice to produce.
*533Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs’ motion because the plaintiffs’ demand for a bill of particulars and notice to produce were “palpably improper” (see Hillside Equities v UFH Apts., 297 AD2d 704, 705 [2002]; Harrell v County of Nassau, 227 AD2d 590, 591 [1996]; Coleman v Richards, 138 AD2d 556 [1988]; Ginsberg v Ginsberg, 104 AD2d 482 [1984]). The Supreme Court was not required to prune the plaintiffs’ improper demands (see Haszinger v Praver, 12 AD3d 485, 486 [2004]; Posh Pillows v Hawes, 138 AD2d 472 [1988]; Simpson Elec. Corp. v Leucadia, Inc., 130 AD2d 738 [1987]; Benzenberg v Telecom Plus of Upstate N.Y., 119 AD2d 717 [1986]; Jonassen v A.M.F., Inc., 104 AD2d 484, 486 [1984]). Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.